Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/3/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
US Patent reference 1 is applied in the rejection below. 
US Patent reference 2 is a general background reference(s) covering identification of image noise in consideration of compression and subsequent decompression.
US Patent reference 3 is a general background reference(s) covering training of a convolution neural network for object recognition.
US Patent reference 4 is a general background reference(s) covering calibrating rendering devices.
Foreign Patent reference 1 is a general background reference(s) covering training of a convolution neural network for object recognition.
Foreign Patent reference 2 is applied to claim 3 below.
Foreign Patent reference 3 is directed to outputting a high resolution image using a low resolution input image in a trained system.
Foreign Patent reference 4 is a general background reference(s) reducing CNN calculation complexity through low resolution sampling.
Foreign Patent reference 5 is a method based on super-resolution image reconstruction to obtain a high resolution image output.
NPL references 1 and 2 are general background references for outputting a high resolution image from a single low resolution image.

Specification
The disclosure is objected to because of the following informalities: paragraph 0029, line 5: “patter” should read “pattern.”  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform structure not identified] in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim limitation “halftone image generating device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. This limitation is mentioned at para. 0016 of the specification but there is no specific mention as to what structure accomplishes the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 7, 10, 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose (US Patent 5200816 as provided by the applicant) in view of Wang et al., (Chinese Pub 109002829).
Regarding claim 1: Rose discloses a method, comprising: 
receiving a plurality of sets of image data, each set of image data representing a respective image [Each value is an ordered 3-member set (r, g, b) defining the respective quantities of Red, Green and Blue detected at each of 236 locations upon a multicolored input image which is to be read ... Each of the 236 points of the multicolored input image is to be represented by an output image in a suitable coordinate system such as CMYK, corresponding to the printing inks which it is desired to employ, which in this case are Cyan, Magenta, Yellow and Black inks ... training data 20 comprising a plurality of ordered pairs, each ordered pair comprising a first color value 22 defined in the first color coordinate system and a corresponding second color value 24 defined in the second color coordinate system, col. 12 lines 38-48 & col. 13 lines 30-35] and comprising: 
input image data representing the respective image using a halftone pattern [First normalized color value data 22 is also termed "input data", col. 13 lines 48-49]; and 
corresponding printed image data representing a printed version of the respective image printed on the basis of the halftone pattern [the original database, whose characteristics can be directly controlled by the operator, may be the unprocessed RGB values and these values may be recorded, e.g. on a transparency, and then scanned. The data which forms the basis for the neural network training procedure described above with reference to FIG. 1 will then be pairs of data elements, the first data element being from the original database and the second data element being the corresponding element from the processed data, i.e. the transformed form of the first data element, obtained by processing (recording and scanning) the original database, col. 15 line 66 – col. 16 line 9 & col. 18 lines 46-55]; 
iteratively performing a training process to train a neural network to generate a mapping between input image data and printed image data [improvement process of the initial database may, if desired, be continued iteratively until any desired degree of "quality", in the sense described hereinabove, of the final database, is attained, col. 16 lines 38-42], the training process comprising: 
providing given input image data from a given set of the plurality of sets of image data as an input to the neural network [The RGB value 22 of each ordered pair from among the training data 20 is received by the input layer 32 of neurons. The neural network computes a CMYK value 46 corresponding to the RGB value of the current ordered pair, col. 14 lines 25-55]; and 
comparing an output of the neural network with given corresponding printed image data from the given set of the plurality of sets of image, the output of the neural network being generated on the basis of the given input image data [The actual CMYK output 46 is compared to the desired CMYK value, which is the second value 24 of the current ordered pair in the training data 20. The result of the comparison is some error vector corresponding in dimension to the dimension of output values 24 and representing the deviation of the CMYK values 46 from the CMYK values 24, col. 14 lines 25-55]; and 
generating a model for predicting a characteristic of a printed halftone image on the basis of the mapping [Once trained, the neural network 30 is operative to receive an RGB value and output a CMYK value, in accordance with what may be "learned" from training data set 20, col. 14 lines 25-55].
Although Rose appears to strongly suggest utilizing input halftone image data [col. 28 lines 20-28], Rose fails to explicitly disclose using halftone image data.
Wang discloses in a related system from the same field of endeavor [Abstract] wherein the input image data includes halftone image data [obtaining the training tag set, the training sample set V ... wherein more than half the color image stored in form of matrix, as the training tag set. of the fcol halftoning processing to obtain color halftone image stored in form of matrix, as the training sample set V, the color halftone image color image half or less of Mnum colour images as test label set, the halftoning processing to half or less of the color image obtained as the test sample set T, (1) on pages 2-3].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have modified Rose to support the utilization of halftone training data for the neural network as disclosed by Wang because it allows an image quality by improving definition as discussed by Wang in at least the Abstract and Summary of the Invention.

Regarding claim 2: Rose in view of Wang discloses the method of claim 1, wherein the output of the neural network comprises reconstructed image data representing a reconstructed version of the respective image [the restored input copy, if input to the color processing apparatus, will result in an output copy substantially identical to the available output copy, col. 40-42].

Regarding claim 6: Rose in view of Wang discloses the method of claim 1, wherein the training process comprises adjusting values of parameters of the neural network based on the comparison [The actual CMYK output 46 is compared to the desired CMYK value, which is the second value 24 of the current ordered pair in the training data 20. The result of the comparison is some error vector corresponding in dimension to the dimension of output values 24 and representing the deviation of the CMYK values 46 from the CMYK values 24. The weights of at least one neuron interconnection within the neuron network 30 are adjusted in accordance with the error vector. The weights may be adjusted after each ordered pair of alternatively a single adjustment of the weights may be made only after an entire training epoch has terminated, in other words, only after a predetermined number of the ordered pairs in training data 20 have been processed, col. 14 lines 30-44].

Regarding claim 7: Rose in view of Wang discloses the method of claim 6, comprising adjusting the values of the parameters so as to reduce a loss value between the output of the neural network and the printed image data [training data may be processed once or more until the adjustment or adjustments computed by the correction algorithm are smaller than a predetermined value, col. 14 lines 45-49].

Regarding claim 10: Rose discloses an apparatus [Abstract], comprising: 
a processor [e.g. IBM PC, col. 11 line 65]; 
an input image data interface to receive input image data representing a respective image using a halftone image pattern [e.g. communication means such as PC-Link, col. 11 lines 62-63]; 
a printed image data interface to receive corresponding printed image data representing a printed version of the respective image printed on the basis of the halftone pattern [e.g. conventional scanning apparatus, col. 11 lines 59-60]; 
storage media, communicatively coupled to the processor, to store [The database may be provided, via suitable communication means such as PC-Link, commercially available from Scitex Corporation, to a suitable device for implementing a neural network training and using system, such as an IBM PC, col. 11 lines 61-65 – the Examiner notes that this limitation is directed to the storage media for storing particular information and does not have a functional relationship with the data stored therein as subsequently claimed residing in storage.  The data stored therein does not patently distinguish the product/storage media and as such does not receive patentable weight do to the lack of a functional relationship with the storage media.  See MPEP 2111.05(III)]: a neural network; and computer program code to instruct the processor to: train the neural network by providing the input image data as an input to the neural network and comparing the corresponding printed image data with an output from the neural network to generate a trained neural network; generate a model for predicting a characteristic of a printed halftone image on the basis of the trained neural network [col. 14 lines 25-55].
Although Rose appears to strongly suggest utilizing input halftone image data [col. 28 lines 20-28], Rose fails to explicitly disclose using halftone image data.
Wang discloses in a related system from the same field of endeavor [Abstract] wherein the input image data includes halftone image data [obtaining the training tag set, the training sample set V ... wherein more than half the color image stored in form of matrix, as the training tag set. of the fcol halftoning processing to obtain color halftone image stored in form of matrix, as the training sample set V, the color halftone image color image half or less of Mnum colour images as test label set, the halftoning processing to half or less of the color image obtained as the test sample set T, (1) on pages 2-3].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have modified Rose to support the utilization of halftone training data for the neural network as disclosed by Wang because it allows an image quality by improving definition as discussed by Wang in at least the Abstract and Summary of the Invention.

Regarding claim 11: Rose in view of Wang discloses the apparatus according to claim 10.
Rose does not disclose wherein the neural network comprises a convolutional neural network.
Wang discloses wherein the neural network comprises a convolutional neural network [constructing convolutional neural network CNNs, Abstract].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have modified Rose to support the utilization of a convolutional neural network as disclosed by Wang because CNNs are a specially designed NN for accomplishing image processing as discussed by Wang on at least page 2.

Regarding claim 13: Rose in view of Wang discloses the apparatus according to claim 10, comprising: a printer to print the respective image on a printing medium based on the input image data to generate a printing image medium [using color output device 56 as a color printing device, col. 17 lines 47-54]; and a scanner to scan the printing medium image to generate the corresponding printing image data [e.g. conventional scanning apparatus, col. 11 lines 59-60].

Regarding claim 14: Rose discloses a system, comprising: 
a storage medium to store a neural network [The database may be provided, via suitable communication means such as PC-Link, commercially available from Scitex Corporation, to a suitable device for implementing a neural network training and using system, such as an IBM PC, col. 11 lines 61-65 & col. 17 lines 36-37]; 
a halftone image generating device to generate a halftone image using a halftone screen [the original database, whose characteristics can be directly controlled by the operator, may be the unprocessed RGB values and these values may be recorded, e.g. on a transparency, and then scanned. The data which forms the basis for the neural network training procedure described above with reference to FIG. 1 will then be pairs of data elements, the first data element being from the original database and the second data element being the corresponding element from the processed data, i.e. the transformed form of the first data element, obtained by processing (recording and scanning) the original database, col. 15 line 66 – col. 16 line 9 & col. 18 lines 46-55]; 
a printer to print the halftone image on a printing medium based to generate a printing medium image [using color output device 56 as a color printing device, col. 17 lines 47-54]; 
a scanner to scan the printing medium image to generate printed image data [e.g. conventional scanning apparatus, col. 11 lines 59-60]; and 
a processor to train the neural network by providing the input image data as an input to the neural network and comparing an output of the neural network with the corresponding printed image data [The database may be provided, via suitable communication means such as PC-Link, commercially available from Scitex Corporation, to a suitable device for implementing a neural network training and using system, such as an IBM PC ... The actual CMYK output 46 is compared to the desired CMYK value, which is the second value 24 of the current ordered pair in the training data 20. The result of the comparison is some error vector corresponding in dimension to the dimension of output values 24 and representing the deviation of the CMYK values 46 from the CMYK values 24 ... Once trained, the neural network 30 is operative to receive an RGB value and output a CMYK value, in accordance with what may be "learned" from training data set 20, col. 11 lines 61-65, col. 14 lines 25-55 & col. 17 lines 36-37].
Although Rose appears to strongly suggest utilizing input halftone image data [col. 28 lines 20-28], Rose fails to explicitly disclose using halftone image data.
Wang discloses in a related system from the same field of endeavor [Abstract] wherein the input image data includes halftone image data [obtaining the training tag set, the training sample set V ... wherein more than half the color image stored in form of matrix, as the training tag set. of the fcol halftoning processing to obtain color halftone image stored in form of matrix, as the training sample set V, the color halftone image color image half or less of Mnum colour images as test label set, the halftoning processing to half or less of the color image obtained as the test sample set T, (1) on pages 2-3].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have modified Rose to support the utilization of halftone training data for the neural network as disclosed by Wang because it allows an image quality by improving definition as discussed by Wang in at least the Abstract and Summary of the Invention.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose (US Patent 5200816 as provided by the applicant) in view of Wang et al., (Chinese Pub 109002829) and in further view of Tong et al., (Chinese Pub 106683067 as provided by the applicant).
Regarding claim 3: Rose in view of Wang discloses the method according to claim 2.
Neither Rose nor Wang appear to disclose wherein the input image data has a first resolution and the corresponding reconstructed image data has a second resolution, the second resolution being higher than the first resolution.
Tong discloses in a related system from the same field of endeavor [Abstract] wherein the input image data has a first resolution and the corresponding reconstructed image data has a second resolution, the second resolution being higher than the first resolution [high resolution image data is decomposed into 2 sub-image datas ... by the image training set, based on the convolutional neural network training model obtained by training of optimized network model parameters w and b ... a final high-resolution image is obtained, Summary of Invention].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have modified Rose in view of Wang to incorporate wherein the input image data has a first resolution and the corresponding reconstructed image data has a second resolution, the second resolution being higher than the first resolution as taught by Tong because it improves the reconstructed image as discussed by Tong in at least the Abstract.

Allowable Subject Matter
Claims 4, 5, 8, 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, the Examiner found neither prior art cited in its entirety, nor based on the prior art of record, found any motivation to combine any of the said prior art that teaches
Claim 4 “... wherein the printed image data has a resolution substantially the same as the reconstructed image data.”
Claim 5 is objected to based on its dependency on claim 3.
Claim 8: “... wherein the plurality of sets of image data comprises a first plurality of sets of image data relating to a first type of halftone pattern and a second plurality of sets of image data relating to a second type of halftone pattern, and the method comprises: generating a first model for predicting a characteristic of a printed halftone image for the first type of halftone pattern based on the first plurality of sets of image data; and generating a second model for predicting a characteristic of a printed halftone image for the second type of halftone pattern based on the second plurality of sets of image data.”
Claim 9: “... wherein the plurality of sets of image data comprises a first plurality of sets of image data each representing a respective image of a first color and a second plurality of sets of image data each representing a respective image of a second color, and the method comprises generating a first model for predicting a characteristic of a printed halftone image for the first color based on the first plurality of sets of image data; and generating a second model for predicting a characteristic of a printed halftone image for the second color based on the second plurality of sets of image data.”
Claim 12: “... wherein the neural network comprises a deconvolution layer to map between input image data having a first image size and corresponding printed image data having a second image size, the second image size being larger than the first image size.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhu, CN 107481280, discloses utilizing a convolution neural network to identify characteristics in image data [Summary of Invention].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672